



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Norville, 2017 ONCA 501

DATE: 20170614

DOCKET: C61802

Laskin, Simmons and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Carlo Norville

Appellant

Michael Peterson, for the appellant

Jason Morische, for the respondent

Heard: June 14, 2017

On appeal from the conviction entered on September 25,
    2015 and the sentence imposed on February 3, 2016 by Justice Terry Vyse of the Ontario
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The Crown agrees that the trial judge erred in law by improperly using
    the confidential informant information in the ITO to support her trafficking
    finding. The appeal is allowed, the convictions are set aside and a new trial
    is ordered.


